DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 04/12/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/21 was received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-10, the closest prior art discloses a method of forming certain structural elements common to independent claims 1 and 17 and as generally recited in independent claim 1 (see for example previous claim 17 rejection as for its limitations common to both claims 1 and 17). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising all the remaining limitations of claim 1.
Re claims 11-16, the closest prior art discloses a device comprising certain structural elements common to independent claims 11 and 17 and as generally recited in independent claim 11 (see for example previous claim 17 rejection as for its limitations common to both claims 11 and 17). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a device comprising all the remaining limitations of claim 11.
Re claims 17-20, the prior art discloses a device as generally recited in independent claim 17 (see for example previous claim 17 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a device as specifically recited in amended claim 17 of 04/12/21.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899